PER CURIAM.
Judgment of the Municipal Court reversed, and new trial ordered, costs to abide the event, upon the ground that at the time of the injury to plaintiff Kroger must be deemed to be the servant of the American Sugar Refining Company, and hot of defendant. Baldwin v. Abraham, 57 App. Div. 67, 67 N. Y. Supp. 1079, affirmed 171 N. Y. 677, 64 N. E. 1118; Howard v. Ludwig, 57 App. Div. 94, 67 N. Y. Supp. 1095, affirmed 171 N. Y. 507, 64 N. E. 172; Kellogg v. Church Charity Foundation, 128 App. Div. 214, 112 N. Y. Supp. 566; McCarthy, v. McCabe, 131 App. Div. 396, 115 N. Y. Supp. 829; Muldoon v. City Fireproofing Co., 134 App. Div. 453, 456, 119 N. Y. Supp. 320; Kellogg v. Church Charity Foundation, 135 App. Div. 839, 120 N. Y. Supp. 406.